No.= 3116-iing lO “.l€.l.
1111 ' -

111 11 13 33

 

-i'.' /i
AFFIDAVIT l"i.B l
I, Kristina L. Norris, being duly sworn, depose and state: 33
A'\.' Kno;o..'ille
1. l am a Special Agent of the Federal Bureau of Investigation (FBI), and, as Such, l

am an investigative or law enforcement officer of the United States within the meaning of Rule
4l(a)(2)(C) of the Federal Rules of Criminal Procedure. l have engaged in the enforcement of
criminal laws and am within a category of officers authorized by the Attorney General to request
and execute search warrants pursuant to 18 U.S.C. §§ 3052 and 3l07. I have been a Special
Agent with the FBI since 2005. l am currently assigned to the FBI Knoxville Division. Prior to
this assignment, l was assigned to the FBI Boston Division, FBI Headquarters Counterterrorism
Division, and FBI New York City Division. I was previously employed as a sworn police officer
with the Knoxville Police Department from 1994 to 2005.

2. During my tenure as a law enforcement officer I have investigated a wide range of
state and federal criminal violations, including those involving violent crime, gang activity, drug
trafficking, money laundering, mail and wire fraud, and crimes against children. Since 1994, l
have received training and have experience in interviewing and interrogation techniques, arrest
procedures, search and seizure, search warrant applications, and various other crimes and
investigative techniques ln my training and experience I have learned how participants in
organized criminal activity use computers, cellular phones, both voice and text, to perpetuate and

conceal criminal activity, and communicate with other participants in criminal activity.

1
Case 3:16-mj-OlO41-DCP Document 2 Filed 02/14/19 Page 1 of 22 Page|D #: 4

3. The statements contained in this affidavit are based on an investigation conducted
by FBI and other law enforcement officers. This affidavit is submitted in support of an
application for a search warrant authorizing the search of electronic devices and storage media
seized by the FBI, more fully described in Attachment A of this affidavit which is incorporated
herein by this reference. These items are evidence, contraband, fruits, and instrumentalities of
violations of armed bank robbery and extortion (l 8 U.S.C. § 2l l3(a)(d)(e)), kidnapping (18
U.S.C. § lZOl(a)(l)), carjacking (18 U.S.C. § 2119), interstate transportation of stolen motor
vehicles (18 U.S.C. § 2312), Hobbs Act robbery (18 U.S.C. § 1951), carrying a firearm during
and in relation to the commission of a crime of violence (18 U.S.C. § 924 (c)(l)(A)(ii)),
conspiracy to commit money laundering (18 U.S.C. § l956(h)), engaging in monetary
transactions in property derived from specified unlawful activity (18 U.S.C § 1957), mail fraud
(18 U.S.C. § l34l), wire fraud (18 U.S.C. §1343), conspiracy to commit mail and wire fraud (18
U.S.C. § 1349), possession of a firearm by a convicted felon (18 U.S.C. § 922(g)(l)), and
obstruction of justice (18 U.S.C. § 1512) (hereinafter the “target offenses”) more fully described
in Attachment A of this affidavit, which are incorporated herein by this reference

Details of the Investigation

4. The information set forth below is provided as a broad overview of the
investigation conducted to date, which includes information from detailed debriefings with Brian
Witham (Witham), as well as review of surveillance videos, victim/witness interviews, recorded
jail calls, and analysis of physical and documentary evidence gained from the execution of prior
federal search warrants in this case. This affidavit, however, does not include a listing of all
investigative techniques employed or the full and complete results of any of the listed

investigative efforts.

2
Case 3:16-mj-OlO41-DCP Document 2 Filed 02/14/19 Page 2 of 22 Page|D #: 5

Armed Rohbeg of Peoples §ecuri_ty Bank & Trust - September 12l 2014

5. On September l2, 2014, two males, later identified as Michael Benanti (Benanti)
and Witham, entered the Peoples Security Bank and Trust (PSBT), the deposits of which were
then insured by the F ederal Deposit lnsurance Corporation, located on North Gravel Pond
Road, Clarks Summit, Pennsylvania.

6. Benanti and Witham wore full facial coverings, gloves and hats while
brandishing sawed-off shotguns. Benanti and Witham entered the bank just prior to opening
Benanti and Witham had previously selected the PSBT and Witham conducted physical
surveillance on the bank in preparation of this robbery. Benanti and Witham hid in a wooded
area adjacent to the bank, Waiting for the bank employees to arrive for work.

7. Analysis of the exterior and interior PSBT surveillance video showed that when
the tellers exited their vehicles and walked towards the bank’s entrance, they were
immediately approached by Benanti and Witham. Benanti and Witham displayed firearms A
bank employee then opened the bank door.

8. Once inside the bank, the surveillance video showed Benanti ordering
the female bank employees to the ground and Witham ordering the bank manager to open
the bank vault. Benanti and Witham stole approximately 8156,000.00 from the bank. Benanti
and Witham fled the bank in a stolen charcoal grey Jeep Grand Cherokee, which they had
previously concealed in the adjacent wooded area.

9. The Jeep Grand Cherokee was discovered a few miles from the bank near an

abandoned house, fully engulfed in flames.

3
Case 3:16-mj-OlO41-DCP Document 2 Filed 02/14/19 Page 3 of 22 Page|D #: 6

10. The 3156,000 in PSBT robbery money has not been recovered by law
enforcement

Attempted Vehicle Theft in Favetteville. North Carolina - December 10, 2014

ll. ln the early morning hours on December lO, 2014, Benanti was apprehended by
an officer with the Fayetteveille, North Carolina police department as he and Witham attempted
to steal vehicles from the lot of the Reed-Lallier Chevrolet dealership

12. Benanti and Witham fled police on foot. Witham got away but Benanti was
apprehended by police. Benanti was charged With various felony state offenses, including felony
breaking and entering, felony conspiracy, felony attempted larceny, and felony possession of a
Schedule II controlled substance The charges, however, were subsequently dismissed by the

Cumberland County District Attorney’s Office.

Attethed Armed Extortion of
Achieve Financial Credit Union - Februarv 22. 201 5

13. Benanti and Witham used cell phones, including disposable cell phones (also
known as “burner phones,” which in your affiant’s training and experience, are inexpensive
cellular phones used to facilitate criminal activity for a period of time and then disposed of), to
research Connecticut bank executives to kidnap in the area; they focused on executives and/or
executives' family members who maintained a social media presence on websites such as
Facebook and Linkedln. Benanti and Witham ultimately decided to target the Chief
Financial Officer (CFO) of the Achieve Financial Credit Union in New Britain, Connecticut,
the deposits of which were insured by the National Credit Union Administration Board. The
CFO lived with his 70~year-old mother, in a house on Lufkin Lane in Bristol, Connecticut.

Benanti and Witham prepared for this crime by arming themselves with real firearms and

4
Case 3:16-mj-OlO41-DCP Document 2 Filed 02/14/19 Page 4 of 22 Page|D #: 7

constructing devices made to look like home-made explosives but which were fakes. They
also decided to Wear all black clothing and represent themselves to be police officers during
the crime.

14. Shortly before midnight on February 22, 2015, the CF() arrived home and as he
was in his garage he observed a man dressed in black, including black facial coverings,
running down his driveway pointing a gun at him saying "police, get down!" The CFO got
down on his knees and the masked man put the gun to the CFO’s head, at which time the
CFO observed another armed man dressed in black who also said, "police!" The two men,
later identified as Benanti and Witham, then encountered the CFO’s mother as she peered
into the garage, at which point one of the defendants pointed a gun at her and said, "don't be
alarmed, we're the police." Benanti and Witham then forced the CFO and his mother at
gunpoint from the garage to the house. The mother was moved at gunpoint from the living
room to her bedroom where she was bound on her bed.

15. Benanti and Witham remained with the CFO and his mother through the morning
hours of February 23, 2015.~ During that time, Benanti and Witham instructed the CFO to go to
the Achieve Financial Credit Union and remove a large quantity of money. They taped one of
the "explosives" to the CFO’s torso and told him it would detonate at 11:00 a.m., they also told

_the CFO that another "explosive" was placed in his mother’s room and it too would
detonate if he failed to do as they instructed In response to these threats the CFO, with the
"explosive" taped to his body, drove to the Achieve Financial Credit Union and was eventually
intercepted by law enforcement Benanti and Witham determined to abort their plans while

the CFO was gone and they left the CFG’s home in a Honda CRV. Benanti and Witham

5
Case 3:16-mj-OlO41-DCP Document 2 Filed 02/14/19 Page 5 of 22 Page|D #: 8

escaped to New York where they set the Honda CRV on fire. Benanti and Witham then made
their way back to North Carolina and began renting cabins under false names.

Att§mpted Armed Extortign gf Y-l 2 Federal §§redit Unign - April 2§, 2!!15

16. On the morning of April 28, 2015, the CEO of the Y-12 Federal Credit Union,
his wife, and their teenage son, were accosted by two masked men, later identified as Benanti and
Witham _ Benanti was wearing a rubber mask depicting a black male with a medium skin tone and
Witham was wearing a black facial covering, both were brandishing loaded semi-automatic pistols.

l7. The CEO was instructed by Benanti and Witham to drive to the Y-l2 Federal
Credit Union located at 501 Lafayette Drive, Oak Ridge, Tennessee, the deposits of which were
then insured by the National Credit Union Administration Board, and obtain a large amount of
United States currency from the credit union. The CEO complied with Benanti and Witham’s
demands and proceeded to drive to the credit union. The CEO’s wife and son were bound and
blindfolded by Benanti and Witham and driven around in a vehicle owned by the victims.

18. Prior to the CEO departing his residence for the credit union, Benanti and Witham
used the CEO's cellular telephone to connect to his wife’s cellular telephone that they had taken.
Benanti and Witham instructed the CEO to keep his cellular telephone in his pocket, with the call
connected to his wife’s phone, so that Benanti and Witham could monitor the CEO’s activities
while he travelled to and was at the credit union. Benanti and Witham maintained control of the
wife’s cell phone while driving around in the victims' Vehicle.

19. While at the credit union, the CEO wrote a note to employees referencing a home
invasion and robbery because he knew that Benanti and Witham were listening and monitoring
his activities. One of the bank employees subsequently contacted the Oak Ridge Police

Department regarding the CEO and the note he had given them.

6
Case 3:16-mj-OlO41-DCP Document 2 Filed 02/14/19 Page 6 of 22 Page|D #: 9

20. The CEO obtained more than $200,000 in United States currency from the credit
union vault and returned to his car. Shortly thereafter, the CEO was approached by officers of
the Oak Ridge Police Department The CEO announced to Benanti and Witham, through the
open line on the cellular telephone, that he was being approached by the police and asked them
for instructions Shortly thereafter, Benanti and Witham aborted their plans, disconnected the call
with the CEO, threw the wife’s cell phone out of the car window, and a short time later,
abandoned the wife and son, still bound and blindfolded, in the parking lot of the Gettysvue
clubhouse in Knoxville, Tennessee. Benanti and Witham exited the victims' vehicle and fled the
scene in a stolen black Lexus SUV which they later set on fire causing it to explode.

Armed Robberv of Ingles - Mav 6, 2015

21. On May 6, 2015, Witham entered the lngles, located at 301 Long Shoals Road,
Arden, North Carolina. Witham moved behind the customer service counter, brandished a pistol
and demanded money from the safe.

22. Witham left the store with a reported 815,000.00 in United States currency.
Benanti, armed with a loaded AR-15 assault rifle and a two-way radio that allowed him to
communicate with Witham, served as a look out while Witham executed the robbery. Witham
got into a stolen white Toyota 4-Runner that he and Benanti were using and they fled the scene.

2 3 . This robbery money has not been recovered by law enforcement

Armed Extortion of SmartBank - July 7a 2015

24. In the morning hours of July 7, 2015 , Benanti and Witham, armed with loaded
semi-automatic pistols and a yellow-tipped crowbar, forcibly entered the Knoxville, Tennessee
home of a loan officer employed by SmartBank. The loan officer lived in his home with his wife

and 5-month-old infant. Upon entry, Benanti and Witham chased the loan officer’s wife up the

7
Case 3:16-mj-OlO41-DCP Document 2 Filed 02/14/19 Page 7 of 22 Page|D #: 10

stairs The family hastily barricaded themselves in the master bathroom as Benanti and Witham
used the crowbar to pry open the master bedroom door. Having pried their way into the master
bedroom, they next pried their way into the master bathroom. The loan officer and his wife both
observed the crowbar used and reported that it had a yellow tip.

2 5. Once in the master bathroom, Benanti and Witham told the loan officer that he
was going to help them rob his bank. Benanti and Witham told the loan officer to put on a
shirt with a breast pocket. They then ordered the family downstairs and took the car keys to the
wife’s car and ordered the family into the garage. Once in the garage, the loan officer observed
an assault rifle with a curved magazine in his son’s stroller. This assault rifle did not belong to
the victims

26. After directing the wife to place the infant in the car seat, Benanti and
Witham bound and blindfolded the loan officer and his wife. The family sat in the back seat of
the car while Benanti and Witham occupied the two front seats

27. Prior to leaving the house in the car, Benanti told the family that failure to do
what they demanded could result in the family being killed by Witham,

2 8 . Benanti and Witham parked the car in an area behind the SmartBank, which is
located at 202 Advantage Place, Knoxville, Tennessee 37922. The loan officer’s blindfold
was removed, at which time the loan officer observed that Benanti and Witham were now
wearing rubber masks depicting old men faces Benanti and Witham directed the loan
officer to initiate a cell phone call from his cell phone to his wife’s cell phone, which they

had taken, so that the loan officer could be monitored while inside the SmartBank.

8
Case 3:16-mj-OlO41-DCP Document 2 Filed 02/14/19 Page 8 of 22 Page|D #: 11

2 9. Benanti and Witham told the loan officer that they would be monitoring the
open line on his wife’s cell phone and that his wife and infant son would be hurt if the loan
officer terminated the call or instructed anyone to call the police.

3 0. The loan officer was given an empty bag and was instructed to enter the bank
and remove money from the vault. The loan officer did as instructed and obtained
approximately $l95,000.00 in cash, which he turned over to Benanti in the parking lot. Benanti
and Witham drove to another location, left the wife and infant in the car, and escaped in a
different vehicle they had previously stolen.

3 l . The $195,000 has not been recovered by law enforcement

Vehicle Pursuit- September 3, 2015

32. On September 3, 2015, the North Carolina State Highway Patrol (NCSHP) was
involved in a vehicle pursuit with a Ford Edge determined to be stolen from New Hampshire.
The pursuit occurred on l-40.west in western North Carolina near the Tennessee state line.
During the pursuit, the Ford Edge attempted to hit other vehicles in an effort to cause the other
vehicles to crash, thereby obstructing NCSHP’s pursuit. After striking one car, however, the
Ford Edge crashed. Two white males, each carrying black duffel bags, fled from the F ord Edge
and were pursued on foot, but the pursuit was terminated by the NCSHP Trooper, who
believed he was going to be ambushed. The two white males escaped These subjects were

later, in November 2015, determined to be Benanti and Witham.

9
Case 3:16-mj-01041-DCP Document 2 Filed 02/14/19 Page 9 of 22 Page|D #: 12

Attemnted Armed Extgrtion of Ngrtheast Community Credit !]nion- Qctgher 21, 2015

3 3 . On the morning of October 21, 2015, a teller with the Northeast Community
Credit Union (NCCU), located in Elizabethton, Tennessee, the deposits of which were then
insured by the National Credit Union Administration Board, exited her residence with her three-
year-old son on her way to work.

3 4. As the teller was securing her son in his car seat she heard footsteps behind her.
When she looked up, she saw an adult male dressed in black, wearing a black ski mask
walking toward her. The masked male, later identified as Witham, brandished a black, semi-
automatic pistol and a crowbar with yellow on it. Witham was wearing black gloves and
pointed the gun at the teller as he moved toward her.

3 5. Witham advised the teller that he and his associate were planning to rob
NCCU. Witham directed the teller to get into her vehicle. The teller sat directly behind the
driver. The armed male, Witham, sat in the driver's seat and the other male, Benanti, sat in the
right front passenger seat. Benanti shoved a duffel bag into the back seat with the teller.

3 6 . Witham took the teller’s cell phone and texted the teller’s supervisor to let the
supervisor know that the teller was going to be running late. Shortly thereafter, the teller was
ordered to put on a blindfold.

3 7. Witham and Benanti eventually drove to the NCCU. When the teller removed
her blindfold, she noticed Benanti and Witham had changed their masks and were now wearing
old men masks with black hair on the back with baseball caps The teller also observed an
assault rifle on the center console between the two front seats. There was also a GPS unit on the

center console.

10
Case 3:16-mj-01041-DCP Document 2 Filed 02/14/19 Page 10 of 22 Page|D #: 13

3 8. 0nce at NCCU, Witham instructed the teller to go inside NCCU, get
$350,000.00 and be back within five minutes Witham instructed the teller not to get bait
money, wires, or dye packs and not to contact law enforcement The teller took the duffel bag
and went inside NCCU but was unable to get any money, so the teller returned to her car and
begged the two men not to kill her or her son,

39. The teller and her son were dropped off, and Benanti and Witham escaped in a
stolen vehicle.

Review of GPS from Stolen F ord Edge

40. After the attempted armed extortion of the NCCU, it was learned that the stolen
Ford Edge from the September 3, 2015 high-speed chase in North Carolina contained a GPS
device. This device was searched and found to contain historical routes in Knoxville, Tennessee
and a route to an address in Canton, North Carolina. The address led to a rental cabin located at
124 Rebel Ridge Road.

41. Law enforcement made contact with the rental cabin property manager who told
agents that two white males recently vacated the rental cabin located at 124 Rebel Ridge Road
and moved to another rental cabin located at 380 Allison Drive. Law enforcement began to
conduct surveillance on the rental cabin located at 380 Allison Drive.

Vehicle Pursuit- November 25 2015

 

42 . While conducting surveillance on the morning of November 25, 2015, law
enforcement observed two white males in a Nissan Pathfinder with stolen Maryland plates depart
from the rental cabin located at 380 Allison Drive. The NCSHP attempted to stop the Pathfinder
with the stolen plates, which was at that point traveling on I-26 east toward Greenville, South

Carolina, but the Pathfinder did not stop and a pursuit ensued.

11
Case 3:16-mj-01041-DCP Document 2 Filed 02/14/19 Page 11 of 22 Page|D #: 14

4 3 . Eventually, the Pathfinder pulled over on the Shoulder and Benanti got out of the
passenger side and was apprehended by law enforcement The Pathfinder sped off but Witham
was apprehended shortly thereafter. It was later determined that the Pathfinder was stolen. At
the time of Benanti’s arrest, he was carrying a leather bag that contained surveillance equipment,
including a digital camera, a cell phone, a monocular device, gloves, trash bags, chocolate and
bottled water, and a notebook and pens. Benanti also attempted to destroy a handwritten note
that contained the names, addresses, vehicles and other notes pertaining to three bank executives
located in South Carolina.

Search of 380 Alli_§on Drive - November 26, 2015

44 . After the vehicle chase involving the stolen Nissan Pathfinder, a search warrant
issued in the United States District Court for the Western District of North Carolina was
executed at 380 Maggie Valley Drive, Maggie Valley, North Carolina on November 26, 2015.
Witham later informed law enforcement that 380 Maggie Valley Drive, Maggie Valley, North
Carolina was the residence which he and Benanti shared and used as a base for criminal activity.

4 5 . Pursuant to the search of this residence, numerous electronic devices including
cellular telephones, external storage media, a “Go-Pro” camera, and computers were seized.
Pursuant to a subsequent search warrant issued in the United States District Court for the Eastem
District of Tennessee, these items were forensically analyzed and found to contain fake
identifications for Witham and Benanti, thousands of deleted photographs of banks, bank
employees and their families, routes to banks, social media accounts for bank employees and
their families, and social media accounts in the alias identification of Witham and Benanti,
Witham later indicated to law enforcement that these electronic devices were used as part of their

criminal activities

12
Case 3:16-mj-01041-DCP Document 2 Filed 02/14/19 Page 12 of 22 Page|D #: 15

4 6 . Law enforcement also found in the residence two loaded semi-automatic pistols
and two loaded assault rifles, rubber masks, including old men masks, a black male mask with
medium skin tone, and a female mask, wigs, false facial hair, fake tattoos and a crow bar With a
yellow tip.

4 7. Law enforcement also found several documents pertaining to “Prisoner Assistant,
lnc.” which, based on information provided by Witham and open source information, including
Prisoner Assistant’s website and a January 30, 2014 Wall Street Journal profile of Benanti and
Prisoner Assistant, is a fee-based company purportedly involved in taking money from prison
inmates and their supporters, and claiming to use that money to open bank accounts and move
money for the inmate. Based on information provided by Witham and open source information,
Benanti was identified as the CEO of Prisoner Assistant, Natasha Bogoev was identified as the
CFO and Witham was identified as the company’s Director of Special Proj ects.

Information Provided Bv Brian Witham

48. After his arrest on November 25, 2015, Witham provided information to law
enforcement on several occasions Witham confessed to participating with Benanti in a series of
armed robberies and armed extortions including_, importantly, the robberies in the Eastern
District of Tennessee involving a yellow-tipped crowbar, assault rifles, old-men masks, and other
disguises. Additionally, Witham told law enforcement that he (Witham) and Benanti used
electronic devices to manufacture fraudulent identification documents and that Benanti had
engaged in a bank fraud scheme using stolen identities

4 9 . Witham further informed law enforcement that a portion of the proceeds from the
armed robberies and armed extortions were funneled into Benanti’s business, Prisoner Assistant,

which was located and operated out of the basement of Benanti’s residence, lo c at e d at 410

13
Case 3:16-mj-01041-DCP Document 2 Filed 02/14/19 Page 13 of 22 Page|D #: 16

Mountain Woods Drive, Lake Harmony, Pennsylvania. Witham further explained that Benanti
had been stealing inmate money from Prisoner Assistant accounts, and was using bank robbery,
and other illegally obtained funds, to keep the business solvent.

5 0. Witham confirmed that he and Benanti utilized disposable cellular phones,
commonly referred to as “burner” phones, to communicate with one another, conduct criminal
activity, and to conduct social media surveillance of potential victims Witham also explained
that he and Benanti commonly used surreptitious video recording devices, such as “GoPro”
cameras, to monitor the patterns of potential victims and that the digital downloads of these
surveillance files were maintained on external storage devices

5 l . Witham further explained that he and Benanti used portable electronic devices to
connect public internet access points in order to research potential victims and to access alias
social media accounts “Burner” phones, tablets, and other such mobile electronic devices
served as the conduit for this activity. Witham was aware that Benanti’s Pennsylvania residence
concealed additional evidentiary items of criminal activity.

5 2. On December 15 , 2015 , a federal grand jury in the Eastern District of Tennessee
found probable cause to believe that Benanti and Witham committed a host of violent federal
crimes, including the Y-l2 Federal Credit Union, SmartBank, and NCCU armed extortions, and
the grand jury returned a 15-count federal indictment against both men. See ECF Entry 3, Case
Nurnber 3:15-CR-177.

5 3 . On March l, 2016, Witham appeared before the District Court in the Eastem
District of Tennessee and pled guilty to many of the crimes contained in the above referenced
indictment, including the Y-12 Federal Credit Union, SmartBank, and NCCU armed extortions,

and he also pled guilty to, among other things, the PSBT armed robbery that arose out of the

14
Case 3:16-mj-01041-DCP Document 2 Filed 02/14/19 Page 14 of 22 Page|D #: 17

Middle District of Pennsylvania, the Achieve Financial Credit Union attempted armed extortion
that arose out of the District of Connecticut, and the Ingles armed robbery that arose out of the
Western District of North Carolina. See ECF Entries 24 (Plea Agreement) and 26 (Minute
Entry), Case Number 3:15-CR-177.

5 4. On April 19, 2016, the grandjury returned a superseding indictment against
Benanti which alleged other violent crimes, including Hobbs Act conspiracy and kidnapping,` in
addition to the 15-charges from the original indictment See ECF Entry 30 (Superseding
Indictment), Case Number 3 : 15-CR-177.

§earch gf 2014 Lincoln MKZ VIN# 3LN6L2J23ER§17816

55. During the execution of the federal search warrant at 380 Allison Drive, Benanti’s
2014 Lincoln MKZ VIN# 3LN6L2J93ER817816 (hereinafter, BENANTI’S LINCOLN) was
parked in the driveway. The key retrieved from Benanti following his arrest by NCSHP belonged
to BENANTI’S LINCOLN and was confirmed by law enforcement during the search of the 380
Allison Drive residence, Following the execution of the federal search warrant, BENANTI’S
LINCOLN was towed to the Haywood County Sheriffs Office where it was locked and stored.

56. On November 30, 2015 , another federal search warrant issued authorizing the
search of BENANTI’S LINCOLN Numerous electronic devices were seized during the search,
which are listed in Attachment A of this affidavit Additionally, pursuant to that search, law
enforcement found clothing, Prisoner Assistant documents, a universal (vehicle) lock-out tool
set, tools, and several other items The electronic devices described in Attachment A were
transferred to the FBI evidence control room in the FBI Knoxville, Tennessee headquarters

building located in the Eastern District of Tennessee and are presently located there.

15
Case 3:16-mj-01041-DCP Document 2 Filed 02/14/19 Page 15 of 22 Page|D #: 18

5 7. Based upon training and experience, your affiant knows that individuals engaged
in criminal activity often maintain electronic ledgers, media, bank documents, and similar wire
and electronic communications on digital devices Additionally, the unique facts of this case, in
conjunction with the data already revealed from digital devices seized and searched to date,
demonstrate probable cause to believe that evidence related to the target offenses will be found
on the digital devices for which your affiant seeks authorization to search. These devices may
contain information which further identifies the criminal activities under investigation, the
location of proceeds from such criminal activity, including the disposition of the approximate
$350,000 that was unlawfully obtained from the PSBT, the lngles, and the SmartBank, a portion
of which Benanti and Witham knowingly concealed by plowing it_back into Prisoner Assistant

5 8 . The purpose of this application is to obtain the Court’s authorization to
forensically search the specific electronic items seized during the search of BENANTI’S
LINCOLN on December 2, 2015 for evidence of the target offenses listed above, all of which are
identified in Attachment A.

Conducting the Forensic Examination

5 9. Based upon my training, experience and information related to me by agents and
others involved in the forensic examination of computers 1 know that computer data can be
stored on a variety of systems and storage devices including hard disk drives, floppy disks,
compact disks, magnetic tapes, flash drives, thumb drives, zip drives, and memory chips l also
know that during the search of the premises it is not always possible to search computer
equipment and storage devices for data for a number of reasons, including the following:

a. Searching computer systems is a highly technical process which requires

specific expertise and specialized equipment There are so many types of computer

16
Case 3:16-mj-01041-DCP Document 2 Filed 02/14/19 Page 16 of 22 Page|D #: 19

hardware and software in use today that it is impossible to bring to the search site all of
the necessary technical manuals and specialized equipment necessary to conduct a
thorough search. In addition, it may also be necessary to consult with computer
personnel who have specific expertise in the type of computer, software application or
operating system that is being searched.

b. Searching computer systems requires the use of precise scientific procedures
which are designed to maintain the integrity of the evidence and to recover "hidden",
erased, compressed, encrypted, or password protected data. Computer hardware and
storage devices may contain "booby traps" that destroy or alter data if certain procedures
are not scrupulously followed. Since computer data is particularly vulnerable to
inadvertent or intentional modification or destruction, a controlled environment such as a
law enforcement laboratory, is essential to conducting a complete and accurate analysis
of the equipment and storage devices from which the data will be extracted.

c. The volume of data stored on many computer systems and storage devices will
typically be so large that it will be highly impractical to search for data during the
execution of the physical search of the premises A single megabyte of storage space is
the equivalent of 500 double-spaced pages of text A single gigabyte of storage space, or
1,000 megabytes, is the equivalent of 500,000 double-spaced pages of text Storage
devices capable of storing hundreds of gigabytes of data are now commonplace in
desktop computers Consequently, each non-networked, desktop computer found during
a search can easily contain the equivalent of 7.5 million pages of data, which, if printed

out, would completely fill a 10' x 12' x 10' room to the ceiling.

17
Case 3:16-mj-01041-DCP Document 2 Filed 02/14/19 Page 17 of 22 Page|D #: 20

d. Computer users can attempt to conceal data within computer equipment and
storage devices through a number of methods including the use of innocuous or
misleading filenames and extensions F or example, files with the extension ".jpg" often
are image files; however, a user can easily change the extension to ".txt" to conceal the
image and make it appear that the file contains text Computer users can also attempt to
conceal data by using encryption, which means that a password or device, such as a
"dongle" or "keycard," is necessary to decrypt the data into readable form. ln addition,
computer users can conceal data within another seemingly unrelated and innocuous file in
a process called "steganography." For example, by using steganography a computer user
can conceal text in an image file which cannot be viewed when the image file is opened.
Therefore, a substantial amount of time is necessary to extract and sort through data that
is concealed or encrypted to determine whether it is evidence, contraband or
instrumentalities of a crime.

60. In searching the data, the computer personnel may examine all of the data
contained in the computer equipment and storage devices to view their precise contents and
determine whether the data falls within the items to be seized as set forth herein. In addition, the
computer personnel may search for and attempt to recover "deleted," "hidden" or encrypted data
to determine whether the data falls within the list of items to be seized as set forth herein.

61. ln order to search for data that is capable of being read or interpreted by a
computer, law enforcement personnel will need to seize, "image," copy and/or search the

following items, subject to the procedures set forth above:

18
Case 3:16-mj-01041-DCP Document 2 Filed 02/14/19 Page 18 of 22 Page|D #: 21

a. Any computer equipment and storage device which is capable of being used to
commit or further the crimes outlined above, or create, access or store the types of
evidence, fruits or instrumentalities of such crimes as outlined in Attachment B;

b. Any computer equipment used to facilitate the transmission, creation, display,
encoding or storage of data, including word processing equipment, modems docking
stations monitors printers plotters, encryption devices and optical scanners which are
capable of being used to commit or further the crimes outlined above, or create, access or
store the types of evidence, fruits or instrumentalities of such crimes as outlined in
Attachment B;

c. Any magnetic, electronic or optical storage device capable of storing data, such
as floppy disks hard disks tapes CD-ROMs CD-R, CD-RWS, DVDs, optical disks
flash drives thumb drives zip drives printer or memory buffers smart cards PC cards
memory calculators electronic dialers, electronic notebooks and personal digital
assistants capable of being used to commit or further the crimes outlined above, or create,
access or store the types of evidence, fruits or instrumentalities of such crimes as
outlined above;

~ d. Any documentation, operating logs and reference manuals regarding the
operation of the computer equipment, storage devices or software;

e. Any applications utility programs, compilers, interpreters and other software
used to facilitate direct or indirect communication with the computer hardware, storage
devices or data to be searched;

f. Any physical keys encryption devices dongles and similar physical items that

are necessary to gain access to the computer equipment storage devices or data; and

19
Case 3:16-mj-01041-DCP Document 2 Filed 02/14/19 Page 19 of 22 Page|D #: 22

g. Any passwords password files test keys encryption codes or other
information necessary to access the computer equipment, storage devices or data.
Conclusion
62. Based on the aforementioned information, l have probable cause to believe, and l
do believe, that evidence, contraband, fruits and instrumentalities of violations of the target
offenses as set forth above and in Attachment B are currently located on the devices listed in
Attachment A which were seized from BENATI’S LINCOLN pursuant to a federal search

warrant issued on November 30, 2015.

63. All devices for which this application seeks search authorization are physically

1%433 /\/A/M

Kri'sti\na L. Norris
Special Agent,
F ederal Bureau of lnvestigation

located in the Eastern District of Tennessee.

Subscribed and sworn to before me this 38 day of April, 2016.

  

 

Honorable C. Clif@lrld/ Shirley, Jr.
United States Magistrate Judge

20
Case 3:16-mj-01041-DCP Document 2 Filed 02/14/19 Page 20 of 22 Page|D #: 23

9°.\]$3\$/‘:'>.°°!\3.*°‘

9.

ATTACHMENT A

Garmin Nuvi 2557 LMT GPS, serial number 3GG027104

Blue PNY USB thumbdrives

(2) Two Compact Discs

Samsung flip phone, model SCH-U365, MEID- A000045FA6A47
AT&T phone model # Z222, serial number 327B4206325D

Garmin Nuvi 2689 LMT GPS, serial number 3Z2028685

LG Phone, model LG-VSB lOPP, serial number 5067CYASO41104B
Sony digital recorder, model # ICD-PX312, serial number 2441659
(3) Three white “Prisoner Assistant” USB thumbdrives

10 EMTEC 32 USB Thumbdrive

1 l. lPOD shuffle model number A1366
12. Samsung Galaxy Jl phone, model number SM-J 100VPP UD, lMEI # 990004878109887
13. Apple Macbook Pro computer, model Al 398, serial number C02JTHZPDKQ1

3‘111¢ MF“"*/

Case 3:16-mj-01041-DCP Document 2 Filed 02/14/19 Page 21 of 22 Page|D #: 24

10.

ll.

3111¢~13”10-{/

ATTACHMENT B

(Items to be seized)

Any and all computer correspondence pertaining to the target offenses

Evidence of criminal activity, in whatever form, as defined in the target offenses

Any and all computer correspondence offering to transmit through interstate commerce,
including by United States mail or by computer, any visual depiction of violations of the
target offenses

Any and all electronic communications pertaining to the target offenses

Photographs pictures and movies depicting evidence of the target offenses
Information leading to the identity and location of victims or other co-conspirators
pertaining to the target offenses

Electronic writings including but not limited to diaries ledgers letters or other
correspondence pertaining to the target offenses

Electronic correspondence identifying persons transmitting through the United States
mail, or by computer, any visual depiction of the target offenses

Address books and phone books that might contain information on other subjects and/or
victims pertaining to the target offenses

lnformation evidencing the disposition of any money obtained via the commission of any
of the target offenses

Evidence of user attribution for all devices

Case 3:16-mj-01041-DCP Document 2 Filed 02/14/19 Page 22 of 22 Page|D #: 25

